Title: To Thomas Jefferson from J. Phillipe Reibelt, 10 January 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore 10e Janv. 1805
                  
                  J’ai l’honneur de repondre a votre billet du 9, qui m’a ete remis hier soir—
                  1.) Je n’ai pas trouvè au Stage les objets, que Vous me renvoyez, savoir: la Gravure repres. fred. II.—le Manuel du Museum &c. et Aldini—Mais ils ariveront certainement.
                  2) Les Annales du Musèe des Arts p. Landon, que Vous avez pris, et çe Manuel du Museum—me paroissent deux Ouvrages differens—le dernier donnant la Collection de la Gallerie çentrale, le premier les Nouvelles Apparitions seulement.—Mais le Cours de peinture p. Filhol, que Vous me renvoyez dans les 2 Caisses et çe Manuel traitent, a ce que je pense, le meme Sujet—cependant d’une Manière differente.
                  3) Je n’ai pas en çe moment: Palladio’s Architecture—mais je l’aurois tres probablement, et je Vous l’enverrai incessament.
                  4) Tout ce, que je possede encore de reste sur cette partie, c’est: Piranesi, dont le prix est, 13 Gourdes 80 Cents que j’ai fait remettre au Stage a Votre Adresse.
                  5) l’envie de vendre, n’est certainement, qu’un Objet tres secondaire des envois, que j’ai pris la libertè de Vous faire jusqu’ici, et que je continuerai de faire. Je n’ai jamais eû et je n’aurois jamais l’ame d’un Negociant.
                  6) Vous ne me marquez pas, si Vous avez recu la Continuation des Annales du Museè des Arts p. Landon savoir: Tomes 4 et 5 f: le dernier exclus. Les Livraison 14 a 18:/ que je Vous ai adressè le 26 Decembre.— J’espere, que Oui.
                  7) Il y a dans les 2 Càisses, que Vous me renvoyez, differens objets pretieux—commandès par des Messieurs d’ici, qui me pressent fortement de les avoir—S’il n’y a pas de probabilite que le Capitane, au quel Vous les avez fait remettre, puisse partir dans peu, je Vous prierai instamment, afin que je puisse satisfaire a çes Messieurs—de vouloir bien les faire reprendre et remettre au Stage, qui n’ayant a present presque pas des Voÿageurs, ne refusera pas de s’en charger. Je Vous prie d’agreer mes profonds respects
                  
                     Reibelt 
                     
                  
               